Name: 2004/217/EC: Commission Decision of 1 March 2004 adopting a list of materials whose circulation or use for animal nutrition purposes is prohibited (Text with EEA relevance) (notified under document number C(2004) 583)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  chemistry;  agricultural activity
 Date Published: 2004-03-05

 Avis juridique important|32004D02172004/217/EC: Commission Decision of 1 March 2004 adopting a list of materials whose circulation or use for animal nutrition purposes is prohibited (Text with EEA relevance) (notified under document number C(2004) 583) Official Journal L 067 , 05/03/2004 P. 0031 - 0033Commission Decisionof 1 March 2004adopting a list of materials whose circulation or use for animal nutrition purposes is prohibited(notified under document number C(2004) 583)(Text with EEA relevance)(2004/217/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/25/EC of 29 April 1996 on the circulation and use of feed materials, amending Directives 70/524/EEC, 74/63/EEC, 82/471/EEC and 93/74/EEC and repealing Directive 77/101/EEC(1),and in particular Article 11(b) thereof,Whereas:(1) By Commission Decision 91/516/EEC(2) a list was established of ingredients whose use is prohibited in compound feedingstuffs, in accordance with Council Directive 79/373/EEC of 2 April 1979 on the circulation of compound feedingstuffs(3). The prohibition laid down in that Decision does not cover the circulation of such ingredients as feedingstuffs or the direct use of them as feedingstuffs. That list of ingredients has been amended several times.(2) Directive 2000/16/EC of the European Parliament and of the Council(4) provided that a list of materials whose circulation or use as feed materials is prohibited should be drawn up on the basis of Directive 96/25/EC to replace Decision 91/516/EEC, so that the scope of the prohibitions is general and applies both to the use of the feed materials as such as well as to their use in compound feedingstuffs.(3) Therefore, in order to ensure the compliance of feed materials with the safety requirements laid down in Article 3 of Directive 96/25/EC, such a list has been drawn up, which aims to replace the list established by Decision 91/516/EEC.(4) Some restrictions or prohibitions are already laid down in Community legislation, in particular Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down the rules for the prevention, control and eradication of certain transmissible spongiform encephalopaties(5) and Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption(6). Therefore, those restrictions or prohibitions should not be repeated in the list of materials whose circulation or use for animal nutrition purposes is prohibited.(5) In the interest of clarity of Community legislation, Decision 91/516/EEC should be repealed and replaced by this Decision.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1This Decision shall apply without prejudice to Regulations (EC) No 999/2001 of the European Parliament and of the Council and (EC) No 1774/2002.Article 2The circulation or use for animal nutrition purposes of the materials listed in the Annex shall be prohibited.Article 3Decision 91/516/EEC is repealed.References to the repealed Decision shall be construed as references to this Decision.Article 4This Decision shall apply from 25 March 2004.Article 5This Decision is addressed to the Member States.Done at Brussels, 1 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 125, 23.5.1996, p. 35; Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ 281, 9.10.1991, p. 23; Decision as last amended by Decision 2000/285/EC (OJ L 94, 14.4.2000, p. 43).(3) OJ L 86, 6.4.1979, p. 30; Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36).(4) OJ L 105, 3.5.2000, p. 36.(5) OJ L 147, 31.5.2001, p. 1; Regulation as last amended by Commission Regulation (EC) No 2245/2003 (OJ L 333, 20.12.2003, p. 28.(6) OJ L 273, 10.10.2002, p. 1; Regulation as last amended by Commission Regulation (EC) No 808/2003 (OJ L 117, 13.5.2003, p.1).ANNEXList of materials whose circulation or use for animal nutrition purposes is prohibitedThe circulation or use for animal nutrition purposes of the following materials is prohibited.1. Faeces, urine as well as separated digestive tract content resulting from the emptying or removal of digestive tract, irrespective of any form of treatment or admixture.2. Hide treated with tanning substances, including its waste.3. Seeds and other plant propagating materials which, after harvest, have undergone specific treatment with plant protection products for their intended use (propagation), and any derived by-products.4. Wood, including sawdust or other materials derived from wood, which has been treated with wood preservatives as defined in Annex V of Directive 98/8/EC of the European Parliament and of the Council(1).5. All wastes obtained from the various phases of the urban, domestic and industrial waste water as defined in Article 2 of Council Directive 91/271/EEC(2) treatment process, irrespective of any further processing of these wastes and irrespective also of the origin of the waste waters(3).6. Solid urban waste(4), such as household waste.7. The packaging and parts of packaging from the use of products from the agri-food industry.(1) Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (OJ L 123, 24.4.1998, p. 1).(2) Council Directive 91/271/EEC of 21 May 1991 concerning urban waste-water treatment (OJ L 135, 30.5.1991, p. 40).(3) The term "waste water" does not refer to "process water", i.e. water from independent conduits integrated in food or feed industries; where these conduits are supplied with water, no water may be used for animal nutrition unless it is wholesome and clean water as specified in Article 4 of Council Directive 98/83/EC of 3 November 1998 concerning the quality of water intended for human consumption. In the case of fish industries, the conduits concerned may be also supplied with clean seawater as defined in Article 2 of Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products. Process water may not be used for animal nutrition unless it carries feed or food material and is technically free from cleaning agents, disinfectants or other substances not authorised by the animal nutrition legislation.(4) The term "solid urban waste" does not refer to catering waste as defined by Regulation (EC) No 1774/2002.